Labor Contract
Party A Employer:
Company: Shenzhen ORB-Fortune New-Material Co., Ltd.
Address: Unit O-R, Fortune Plaza, Shennan Road Futian District, Shenzhen
Guangdong Province, China, 518000
Legal Representative: Junning Ma
Contact Person: Yinying Jin
Contact number: 82046828
 

Party B Employee:
Name: Guangning Xu
    Gender: Male
    ID Card No.: 430528197505024071
    Residence address: Futian District, Shenzhen
Contact number: 13928404351


This contract is made between Party A and Party B based on the principles of
equality, free will and mutual negotiation in pursuance “Labor Law of the
People’s Republic of China”, “Labor Contract Law of the People’s Republic of
China” and other Laws and regulations concerned, in which it is agreed as
follows:


    1. Term of the Contract:
The term of this contract shall commence on    Oct. 28, 2009   , and shall
continue until   Dec. 31, 2010   , unless earlier terminated pursuant to this
Contract. The Employee shall undergo a probationary period of   0    months.


    2. Job Description:
The Employer agrees to employ Mr./Ms.   Guangning Xu       (name)
as   Accountant     (job title) in   Finance  Department, located in  
Shenzhen    (office location and city).


    3. Working Hours & Rest & Vocation
a. The normal working hours of the Employee shall be eight hours each day,
excluding meals and rest for an average of five days per week, for an average of
forty hours per week;
 
 
 

--------------------------------------------------------------------------------

 
 
b. The Employer may extend working hours due to the requirements of its
production or business after consultation with the trade union and the Employee;
c. The Employee shall be entitled to legal holidays specified by the Chinese
Government, as well as paid leaves, such as annual vacations, marital leave,
bereavement leave and maternity leave, etc.


    4. Remuneration of Labor
    a. The salary of the Employee shall be monthly paid by the Employer in
accordance with applicable laws and regulations of P.R.C. It shall not be less
than the standard minimum salary set by the municipal government;
    b. The salary of the Employee is RMB 3000 per month in the probationary
period and RMB   3500    after the probationary period;
c. Salary shall be paid on the 28th every month by legal tender;
d. Salary related to over time, holiday and special condition shall be in line
with relevant laws and regulations.


5. Social Insurance and welfare
a. The Employer will pay for all mandatory social security programs the Employee
according to the relevant government and city regulations;
 b. During the Employee's employment with the Employer, in the event of the
Employee's sickness or non-job related injuries, the Employer shall set the
Employee's medical leave in accordance with government requirements;
c. Death or disability caused by work-related injury shall be implemented
according to “Law of the work-related injury” and “insurance of the work-related
injury”.


    6. Working Protection & Working Conditions
    a. The Employer should provide the Employee with occupational safety and
health conditions conforming to the provisions of the State and necessary
articles of labor protection to guarantee the safety and health during the
working process;
    b. The Employer should provide the Employee with safety education and
technique training; The Employee to be engaged in specialized operations should
receive specialized training and acquire qualifications for such special
operations;
 
 
 

--------------------------------------------------------------------------------

 
 
c. The Employee shall have the right to refuse to operate if the management
personnel of the Employer command the operation in violation of rules and
regulations or force the Employee to run risks in operation; the Employee shall
have the right to criticize, report or file charges against the acts endangering
the safety of their life and health.


7. Labor Discipline
a. The Employee shall observe all rules and disciplines lawfully formulated by
the Employer;
b. The Employee shall comply with the management directions of the Employer and
obey the bylaws and labor disciplines of the Employer, fulfill the labor tasks
on time and strictly abide by rules of safe operation in the process of their
work;
c. The Employee shall obey the Family Planning Policy.


8. Modification of the Contract
The parties can modify this contract through friendly consultation. Any
modification of this contract will be effective only if it is in writing signed.


9. Termination of the Contract
a. This Labor Contract may be terminated upon consensus between the Employer and
the Employee;
b. The Employee may terminate the contract in written notice thirty days in
advance and three days in advance during the probationary periods;
c. The Employee may terminate this Labor Contract upon the occurrence of any one
of the following circumstances on the Employer;
a) Failure on the Employer to provide working conditions as agreed upon in the
employment contract;
b) Failure on the Employer to pay remuneration;
c) Failure on the Employer to pay social insurance in accordance with the law;
d) The Employer has rules and regulations that violate laws or regulations,
thereby harming the Employee’s rights and interests;
e) The Employer uses such means as deception or coercion, or takes advantage of
the employee’s difficulties, to cause the employee to conclude an employment
contract, or to make an amendment thereto, that is contrary to the employee’s
true intent;;
f) The Employer disclaims its legal liability or denies the Employee’s rights;
g) The Employer breaches laws and regulations;
 
 
 

--------------------------------------------------------------------------------

 
 
h) Other circumstances specified by laws and regulations.
d. If an Employer uses violence, threats or unlawful restriction of personal
freedom to compel a Employee to work, or if a Employee is instructed in
violation of rules and regulations or peremptorily ordered by his Employer to
perform dangerous operations which threaten his personal safety, the Employee
may terminate his employment contract forthwith without giving prior notice to
the Employer.
e. The Employer may terminate this Labor Contract upon the occurrence of any one
of the following circumstances on the Employee:
a) The Employee does not meet the job requirements during the  probationary
period;
b) The Employee seriously violates disciplines or bylaws of the Employer;
c) The Employee seriously neglects his duty, engages in malpractice for selfish
ends and brings significant loss to the Employer;
d) The Employee has additionally established an employment relationship with
another Employer which materially affects the completion of his tasks with the
first-mentioned Employer, or he refuses to rectify the matter after the same is
brought to his attention by the Employer;
e) The Employee uses such means as deception or coercion, or takes advantage of
the employer’s difficulties, to cause the employer to conclude an employment
contract, or to make an amendment thereto, that is contrary to the employer’s
true intent;
 f) The Employee is being charged with criminal offences.
 f. The Contract may be terminated by the Employer by giving notice in written
form 30(thirty) days in advance, and paying the Employee one-month salary:
a)  The Employee fails ill or is injured to (other than due to work) and after
completion of medical treatment, is not able to perform his previous function or
any other function the Employer assigns to him;
b) The Employee does not show satisfactory performance and after training and
adjusting measures is still not able to perform satisfactorily;
c) The circumstances have materially changed from the date this Contract was
signed to the extent that it is impossible to execute the Contract provided,
however, that the parties cannot reach an agreement to amend the contract to
reflect the changed circumstances.
 
 
 

--------------------------------------------------------------------------------

 
 
g. If any of the following circumstances makes it necessary to reduce the
workforce by 20 persons or more or by a number of persons that is less than 20
but accounts for 10 percent or more of the total number of the enterprise’s
Employees, the Employer may reduce the workforce after it has explained the
circumstances to its Trade union or to all of its Employees 30 days in advance,
has considered the opinions of the Trade union or the Employees and has
subsequently reported the workforce reduction plan to the labor administration
department:
a) The company is under restructure in accordance with bankruptcy law;
b) The situation of business is seriously in trouble;
c) Upon the major technological change or adjustment of the operation, labor
reduction is still necessary;
    d) The circumstances have materially changed from the date this Contract was
signed to the extent that it is impossible to execute the Contract provided.
    h. Upon the occurrence of any one of the following circumstances, this Labor
Contract shall be terminated:
    a) The expiration of this Labor Contract;
    b) The Employee has commenced drawing his basic old age insurance pension in
accordance with the law;
    c) The Employee dies, or is declared dead or missing by a People’s Court;
    d)  The Employer has been declared bankrupt in accordance with law;
    e) The Employer has its business license revoked, is ordered to close or is
closed down, or the Employer decides on early liquidation; 
    f) Other circumstances specified by laws and regulations.


   10 Compensation
    a. The Employer shall pay compensation to the Employee upon the occurrence
of any one of the following circumstances:
    a) The Employer terminates the Contract in accordance with Article 9, a, and
the parties reached agreement thereon after consultations;
    b) The Employee terminates the Contract in accordance with Article 9 c, d;
    c) The Employer terminates the Contract in accordance with Article 9, f;
    d) The Employer terminates the Contract in accordance with Article 9, g;
    e) The Contract is terminated in accordance with Article 9,h, a) with the
exception that the Employee declines to renew the Contract even though the
conditions offered by the Employer are the same as or better than those
stipulated in the current contract;
    f) The Contract is terminated in accordance with Article 8,h, d); e);
 
 
 

--------------------------------------------------------------------------------

 
 
g) Other circumstances specified by laws and regulations.


  11 Procedure of Termination of the Contract
   At the time of termination or ending of an employment contract, the Employer
shall issue a proof of termination or ending of the employment contract and,
within 15 days, carry out the procedures for the transfer of the Employee’s file
and social insurance account.


  12 Labor Disputes
     Where a labor dispute between the parties takes place during the
performance of this Contract, the parties concerned may seek for a settlement
through consultation; or either party may apply to the labor dispute mediation
committee of their unit for mediation; if the mediation fails and one of the
parties requests for arbitration, that party may apply to the labor dispute
arbitration committee for arbitration. Either party may also directly apply to
the labor dispute arbitration committee for arbitration within 60 days starting
from the date of the occurrence of a labor dispute. If one of the parties is not
satisfied with the adjudication of arbitration, the party may bring the case to
a people's court.


  13 Other Covenants
None


  14 Other
   a. For matters not covered by this Contract or comes into conflict with the
existing labor Law or regulations, decisions shall be made by reference to
applicable provincial and local laws, regulations and policies;
   b. The contract comes into force immediately after the date of signing. Any
modification of this contract will be effective only if it is in writing signed
by the party to be charged;
 
 
 

--------------------------------------------------------------------------------

 

  c. This Contract shall be in duplicate copies, with one copy for each party.
 

Employer: Shenzhen ORB-Fortune New-Material Co., Ltd.
  (official stamp)

 
/s/ Junning Ma
Representative :
Junning Ma
     
/s/ Guangning Xu
Employee:
Guangning Xu

 
     Date: Oct. 28, 2009
 

 
 

--------------------------------------------------------------------------------

 
